Exhibit 10.1

 

   

Non-Employee Director Stock Option Agreement

|    |        Optionee’s Copy

 |    |        Company’s Copy

FTI CONSULTING, INC. NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

STOCK OPTION AGREEMENT

To [                    ] (“Optionee”):

FTI Consulting, Inc. (the “Company”) has granted (the “Award”) you an option
(the “Option”) under the FTI Consulting, Inc. Non-Employee Director Compensation
Plan, as amended from time to time (the “Plan”), to purchase [            ]
shares of the common stock, $0.01 par value (“Common Stock”) of the Company (the
“Shares”), at $[            ] per share (the “Exercise Price”). The effective
date of grant is [                    , 20__] (the “Grant Date”).

This agreement (the “Agreement”) evidences the grant of the Option, which is
subject in all respects to the applicable provisions of the Plan and the FTI
Consulting, Inc. 2006 Global Long-Term Incentive Plan, as Amended and Restated
Effective October 25, 2006, as further amended from time to time (the “LTIP”).
This Agreement incorporates the Plan and the LTIP by reference and specifies
other applicable terms and conditions of your Option. Copies of the Plan, the
Supplemental Prospectus for the Plan, as amended from time to time (the
“Supplemental Prospectus”), the LTIP and the Prospectus for the LTIP, as amended
from time to time (the “LTIP Prospectus”), are attached. You may request
additional copies of the Plan, the Supplemental Prospectus, the LTIP or the LTIP
Prospectus by contacting the Secretary of the Company at FTI Consulting, Inc.,
500 East Pratt Street, Suite 1400, Baltimore, Maryland 21202 (Phone:
(410) 951-4800). You also may request from the Secretary of the Company copies
of the other documents that make up a part of the LTIP Prospectus (described
more fully at the end of the LTIP Prospectus), as well as all reports, proxy
statements and other communications distributed to the Company’s security
holders generally. This Agreement and the Award of the Option for the Shares are
made pursuant to either Section 4.4 or Section 5.2 of the Plan.

All terms not defined by this Agreement have the meanings given in the Plan or
the LTIP, as applicable. The Option is not intended to be an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), and this Agreement shall be so construed.

In addition to the terms, conditions, and restrictions set forth in the Plan,
the following terms, conditions, and restrictions apply to the Option:

 

(1) Vesting and termination of the Option.

 

  a. Except as provided otherwise in this Agreement, you may exercise the Option
to purchase Shares in accordance with the provisions marked with an [X] below:

 

  i. [    ] The Option shall be fully vested and exercisable as to one hundred
percent (100%) of the Shares as of the Grant Date.

 

  ii. [    ] The Option shall be unvested and unexercisable as of the Grant
Date. The Option shall become vested and exercisable as to one-twelfth
(1/12th) of the Shares three months after the Grant Date, and as to an
additional one-twelfth (1/12th) of the Shares on such date every third month
thereafter through the three-year anniversary of the Grant Date, provided that
you are a Non-Employee Director on the applicable vesting date.



--------------------------------------------------------------------------------

  b. The Option will expire at 5:00 p.m. Eastern Time on [                    ,
20    ].

 

  c. The Option will become exercisable in full immediately before the
occurrence of a Change in Control, as defined in the LTIP.

 

  d. The Option will become vested and exercisable in full upon your death or
Disability (as hereafter defined). For purposes of this Agreement, “Disability”
means the inability to perform services on the Board by reason of any medically
determinable physical or mental impairment that is expected to result in death
or last for a continuous period of not less than twelve months. The “Committee”
(which for purposes of this Agreement means the Board or the Committee as
defined under the LTIP, as applicable) may require such proof of Disability as
the Committee in its sole discretion deems appropriate and the Committee’s good
faith determination as to whether and when you are totally and permanently
disabled will be final and binding on all parties concerned.

 

  e. You may exercise the Option only in multiples of whole Shares and may not
exercise the Option as to fewer than one hundred shares (unless the Option is
then exercisable for fewer than one hundred Shares) at any one time. At the time
of exercise, the Company will round down any fractional shares but will not make
any cash or other payments in settlement of fractional shares eliminated by
rounding.

 

(2) Subject to this Agreement, the Plan and the LTIP, you may exercise the
Option only by notice to the Company, in such form and manner as the Committee
may require, on or before the Option’s expiration date or earlier forfeiture.
Each such notice must:

 

  a. state the election to exercise the Option and the number of Shares with
respect to which it is being exercised;

 

  b. contain such representations as the Company may require; and

 

  c. be accompanied by full payment of the Exercise Price payable for the Shares
or properly executed, irrevocable instructions, in such manner and form as the
Committee may require, to effectuate a broker-assisted cashless exercise through
a brokerage firm acceptable to the Committee. The Exercise Price may be paid to
the Company via cash, check, money order or wire transfer, and subject to such
limits as the Committee may impose from time to time, tender (via actual
delivery or attestation) of other shares of the Company’s Common Stock
previously owned by you.

For all purposes of the Plan, the date of exercise will be the date on which you
have delivered the notice and any required payment (or, in the case of a
broker-assisted cashless exercise, irrevocable broker instructions acceptable to
the Committee) to the Company.

 

(3) You will forfeit any unvested portions of the Option, after giving effect to
the provisions of Paragraph (1) above, upon the date on which you cease to serve
as a Non-Employee Director of the Board, but the vested portions of the Option
will remain exercisable for the remainder of its term.

 

(4) As soon as practicable after exercise of the Option, the Company will
deliver a share certificate to you, or deliver Shares electronically or in
certificate form to your designated broker on your behalf, for the Shares issued
upon exercise. Any share certificates delivered or Shares delivered
electronically will,

 

2



--------------------------------------------------------------------------------

unless the Shares are registered and such registration is in effect, or an
exemption from registration is available, under applicable federal and state
law, bear a legend (or electronic notation) restricting transferability of such
Shares.

 

(5) The Company may postpone the issuance and delivery of any Shares for so long
as the Company determines to be necessary or advisable to satisfy the following:

 

  a. the completion or amendment of any registration of the Shares or
satisfaction of any exemption from registration under any securities law, rule,
or regulation;

 

  b. compliance with any requests for representations; and

 

  c. receipt of proof satisfactory to the Company that a person seeking to
exercise the Option after your death is authorized and entitled to exercise the
Option.

 

(6) You may not exercise the Option if the issuance of the Shares upon such
exercise would violate any applicable federal securities laws or other laws or
regulations.

 

(7) This Agreement, the Plan and the LTIP contain the entire agreement between
you and the Company with respect to the Option.

 

(8) You understand and agree that you will not be deemed for any purpose to be a
stockholder of the Company with respect to any of the Shares unless and until
they have been issued to you after your exercise of this Option and payment for
the Shares.

 

(9) This Option cannot be assigned, transferred, pledged, hypothecated, or
disposed of in any way and cannot be subject to execution, attachment or similar
process; however, the Option is transferable by way of will or the laws of
descent and distribution. During your lifetime, only you (or, if you are
disabled, a guardian or legal representative) may exercise the Option.

 

(10) You understand and agree that the existence of this Option will not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company's capital structure or its business, including that of
its subsidiaries, or any merger or consolidation of the Company or any
Affiliate, or any issue of bonds, debentures, preferred or other stocks with
preference ahead of or convertible into, or otherwise affecting the Common Stock
or the rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company's or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

(11) The Company is not required to, and the Company will not, deduct from any
compensation or any other payment of any kind due to you the amount of any
federal, state, local or foreign taxes required to be paid by you in connection
with the Option. You expressly acknowledge that you are solely responsible for
the payment of any such federal, state, local or foreign taxes, and you may not
rely on the Company for any assistance with regard to withholding or paying such
taxes.

 

(12) The validity, construction and effect of this Agreement, and of any
determinations or decisions made by the Committee relating to this Agreement,
and the rights of any and all persons having or claiming to have any interest
under this Agreement, will be determined exclusively in accordance with the laws
of the State of Maryland, without regard to its provisions concerning the
applicability of laws of other

 

3



--------------------------------------------------------------------------------

jurisdictions. Any suit with respect to the Award, the Option or the Shares will
be brought in the federal or state courts in the districts, which include
Baltimore, Maryland, and you agree and submit to the personal jurisdiction and
venue thereof.

 

(13) The Committee may make various adjustments to your Option, including
adjustments to the number and type of securities subject to the Option and the
Exercise Price, in accordance with the terms of the Plan. In the event of any
transaction resulting in a Change in Control (as defined in the LTIP) of the
Company, the Option will terminate upon the effective time of such Change in
Control unless provision is made in connection with the transaction for the
continuation or assumption of the Option by, or for the substitution of the
equivalent awards of, the surviving or successor entity or a parent thereof. In
the event of such termination, you will be permitted, immediately before the
Change in Control, to exercise the Option.

 

(14) This Agreement may be amended from time to time by the Committee in its
discretion; however, this Agreement may not be modified in a manner that would
have a materially adverse affect on the Option or Shares, as determined by the
Committee, except as provided in the Plan or in a written document signed by you
and the Company.

 

(15) Any notice that you are required to give the Company under this Agreement
must be delivered to the Secretary of the Company or his or her designee at the
principal executive office of the Company. Notice will be deemed to have been
duly delivered when received by the Secretary or his or her designee in such
form and manner as the Company finds to be acceptable.

 

(16) Wherever a conflict, ambiguity or inconsistency may arise between the terms
of this Agreement and the terms of the Plan or the LTIP, the terms of the Plan
or the LTIP, as applicable, will control.

{Signature page follows}

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Optionee have caused this Agreement to
be executed this                  day of                 , 20        .

 

    FTI CONSULTING, INC.     By:  

 

    Name:  

 

    Title:  

 

 

OPTIONEE’S ACKNOWLEDGMENT AND SIGNATURE

I acknowledge receipt of a copy of the prospectus for the Plan and the
prospectus for the LTIP, attached hereto. I represent that I have read it and am
familiar with the Plan’s and the LTIP’s terms. I accept the Option subject to
all of the terms and provisions of this Agreement and of the Plan and the LTIP
under which it is granted, as the Plan or the LTIP may be amended in accordance
with their terms. I agree to accept as binding, conclusive, and final all
decisions or interpretations of the Committee concerning any questions arising
under the Plan or the LTIP with respect to the Option.

 

   

 

      Signature of Optionee  

 

5